Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 1 of 38




          EXHIBIT A
                    Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 2 of 38




                                                                                                                        KSB / ALL
                                                                                                     Transmittal Number: 22970127
Notice of Service of Process                                                                            Date Processed: 03/29/2021

Primary Contact:           Abigail Quinio
                           Genuine Financial Holdings
                           3349 Michelson Dr
                           Ste 150
                           Irvine, CA 92612-8881

Electronic copy provided to:                   Chris Lemens
                                               Brian Copple
                                               Gregg Freeman
                                               Stephanie Morgan

Entity:                                       General Information Solutions LLC
                                              Entity ID Number 3886804
Entity Served:                                General Information Solutions, LLC
Title of Action:                              Victor J. Fredericks vs. Black Knight Security Inc.
Document(s) Type:                             Notice and Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Allegheny County Court of Common Pleas, PA
Case/Reference No:                            GD-21-001532
Jurisdiction Served:                          South Carolina
Date Served on CSC:                           03/25/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Angeli Murthy
                                              954-318-0268

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                 Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 3 of 38
NOTICE OF SU1T TO SHERTFF OF ALLEGHENY CO.
You are hereby notified that on 02/24/2021
a COMPLAIIVT has beea filed in this case
and you are required to serve the same on or before tke
05/25/2021
MichaeI McGeever, Director
Department of Court Records
                                                     COMPLAINT IN CIVIL ACTION
                    IN THE COIIRT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA




                                  Michael McGeever, Director, Department of Conrt Records
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 4 of 38




             IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY
                                PENNSYLVANIA

                                      COVER SHEET


VICTOR J. FREDERICKS, on behalf of         CIVIL DIVISION
himself and all other similarly situated
individuals,                               No.: GD-

       Plaintiff,                          CLASS ACTION COMPLAINT

       vs.
                                           Code
BLACK KNIGHT SECURITY, INC., and
GENERAL iNFORMATIOIV                       FILED ON BEHALF OF:
SOLLITIONS, LLC,
                                           Plaintiff
       Defendants.
                                                   COLINSEL OF RECORD FOR
                                           THIS PARTY:


                                           ANGELI MiIRTHY, ESQ.
                                           (PA Bar No. 93699)
                                           MORGAN & MORGAN, P.A.
                                           8151 Peters Rd., 4th Floor
                                           Plantation, Florida 33324
                                           Telephone: (954) 328-0268
                                           Facsimile: (954) 327-3016
                                           Amurthy@forthepeople.com



                                           JURY TRL1L DEMANDED
       Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 5 of 38




        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY
                            PENNSYLVANIA

        VICTOR J. FREDERICKS,                           )
                                         )
               On behalf of himself and all
                                         )
               similarly situated individuals,
                                         )
                                         )                     CIViL ACTION NO:
                  Plaintiff,             )
             v.                          )
                                          )
        BLACK KNIGHT SECURITY, INC., and )
        GENERAL INFORMATION               )
        SOLUTIONS, LLC                    )
                                         )                      C1ass Aetion
                  Defendants.            )

                                       NOTICE TO DEFEND
         You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days a$er this complaint and notice are
served, by entering a written appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be errtered against you by the
court without filrther notice for any money claimed in the comglaint or for any other claun or
relief reC}uested by the plaIIltiff- You IIlay lose IIloney or propelrty or other rights illlportallt t0
you.

YOU SHOULD TAKE TffiS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE OR KNOW A LAWYER, '>LHEN YOU SHOULD GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOVV TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

                                LAWYER REFERRAL SERVICE
                               The Allegheny County Bar Association
                              400 Koppers Building, 436 Seventh Ave.
                                       Pittsburgh, PA 15219
                                           (412) 261-6161




                                                   2
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 6 of 38




            IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY
                               PENNSYLVANIA
       VICTOR J. FREDERICKS,                          )
                                                      )
              On behalf of himselfand all             )
              similarly situated individuals,         )
                                                      )     CIVIL ACTION NO:
                      Plaintiff,                      )
              V.                                      }
                                        }
       BLACK KNIGHT SECURITY, INC., and )
       GENERAL INFORMATION              )
       SOLUTIONS, LLC,                  )
                                        )                   Ciass Action
                 Defendants.            )

            CLASS ACTION COMPLAINT AND DF,MAND FOR JDRY TRIAL
       Plainta Victor J. Fredricks, for himself and on behalf of all others similarly situated, and

for his Class Action Complaint against Defendants Black Knight Security, Inc. (`Black Knight')
and General Information Solutions, LLC ("GIS') (collectively, `Defendants"), alleges as
follows:

                                   STATEMENT OF THE CASE
       1.     Fifly years ago, Congress enacted the Fa.ir Credit Reporting Act (`TCRA') to

ensure the protection of consumer privacy, to enable consumers to maintain control over their
personal information, and to prohibit consumer reporting agencies from recklessly disseminating
consumers' most private, sensitive information.
       2.     Recognizing the impact consumer reports can have on all aspects of life,
including employment, Congress created strict guidelines consumer reporting agencies must

follow before releasing a consumer report for employment purposes to ensure consumers are
properly notified of their rights and the content of their consumer reports. When consumer




                                                  3
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 7 of 38




reporting agencies ignore their statutory obiigations, consumers are deprived of the opportunity

to decide who accesses their personal information, leam what is being reported about them,

address any inaccuracies or even explain what is being reported.

       3.      Similarly, Congress created strict requirements for employers using consumer

reports for employment purposes to ensure consumers are notified their consumer reports are

being used for employment purposes; who is obtaining their consumer reports; and if their

consumer reports are being used, in whole or in part, to take adverse action against them.

       4.      If a consumer report is being used, in whole or in part, to take adverse

employment action against a consumer, Congress requires employers to provide consumers with

both notice and a copy of the consumer report before the decision to take adverse action is

finalized.

        5.     In this action, Victor Fredericks, by and through his attorneys, and on bebalf of

himself and the putative classes set forth below, seeks to hold an employer, Black Knight, and a

consumer reporting agency, GIS, accountable, and brings the following Class Action Complaint

against Defendants including their related entities, subsidiaries, predecessors and successors,

under the FCRA, 15 U.S.C. §§ 1681a—x.

       6.      Defendant Black Knight is an employer and user of consumer reports for

employment purposes. Defendant GIS is a consumer reporting agency ("CRA") under the

FCRA, providing employers with consumer reports, commonly referred to as "background

checks," for employment purposes. Employers rely on these reports to make employment-

related decisions on applica.nts and employees.

       7.      The FCRA makes accessing employment-purpose background checks by anyone

presumptively illegal. To access and use background checks, employers like Black Knight must




                                                  4
       Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 8 of 38




abide by strict disclosure and notice requirements imposed by the statutes, and must—before

they may obtain a report in the first place—certify to the CRA that they have (as to disclosure)

and will (regarding notice) abide by these reQuirements. See 15 U.S.C. § 1681b(b)(2), (3).

       S.      The FCRA also makes it presumptively illegal for a CRA iike GIS to issue a

report in the employment context. A CRA may issue such a report "only if' it first obtains from

the person to whom it plans to issue the report the certification described in the preceding

paragraph.

        9.      These reyuirements must be met as to each report a CRA issues—blanket or

prospective certifications of compliance by the users of reports are not permitted.

       10.     The failure to meet these certification rules means the agency is forbidden from

issuing reports in the employment context. If the agency issues a report without the certifications,

it violates the law with each report it so issues.

        11.     Obtaining the certification is not everything that a CRA must do to issue a report.

If the CRA is reporting public record information likely to have an adverse effect upon a

consumer's ability to obtain employment, the CRA must either, 1) notify the consumer of the

fact the information is being reported and to whom the information is being reported, or 2)

maintain strict procedures to ensure any public record information is complete and up to date. 15

U.S.C. § 1681k.

       12.     Non-party Paycom So$ware, Inc. ("Paycom") provides its client-employers a

"Human Capital Management Solution" to manage "the entire employment life cycle," including

talent acqui.sition, timekeeping, talent management, and payroll. As part of its talent accluisition

solution, Paycom provides a mechanism for employers to order consumer reports for




                                                     R
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 9 of 38




employment purposes. Importantly, Paycom does not rnake hiring or firing decisions for its

employer-clients or otherwise use consumer reports obtained by its employer-cGents.

       13.     Black Knight Security is a security service, providing security guards to clients in

various states. Black Knight was a Paycom employer-client and used Paycom's sohition to

obtain consumer reports for employment purposes.

       14.     Paycom and GIS had a relationship wherein pursuant to an agreement between

GIS and Paycom, Paycom's clients, i.e. employers like Black Knight, used the Paycom-branded

solution to obtain consumer reports for employment purposes.

       15.     Discovery will show that, GIS had similar relationships with other entities.

       16.     The FCRA, 15 U.S.C. § 1681b, makes it presumptively unlawful to obtain and

use a"consumer report" for an employment purpose. Such use becomes lawful if and only if the

consumer reporting agency and user of the consumer report have complied with the statute's

strict certification, disclosure, authorization, and notice reyuirements. 15 U.S.C. § 1681b(a).

       17.     GIS willfully violated these requirements, in systematic violation of Plaintiffls

rights and the rights of other putative class members.

       18.     GIS violated 15 U.S.C. § 1681b(b)(1)(A)Q)—(u) by providing consumer reports

used for employment purposes without certification from Paycom's clients that they would abide

by the FCRA's disclosure, authorization, and notice requirements set forth in 15 U.S.C. §§

1681b(b)(2)(A)(i)-(ii) and § 1681b(b)(3).

       19.     Based on the foregoing violations, Plaintiff asserts FCRA claims against GIS on

behaif of himself and a class consisting of consumers whose consumer reports were furnished by

GIS without certification that the user would comply with the FCRA's strict disclosure,

authorization, and notice recluirements.




                                                 M'
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 10 of 38




          20.    In Courrt I Plaintiff asserts a FCRA claim against GIS under 15 U.S.C. §§

1681b(b)(1)(A)(i)-(ii~ on behalf of a"FCRA Certification Class" consisting op

          All employees and job applicants in the United States who were the subject of
          a consumer report furnished by GIS that was provided without the user's
          certification of compliance with 15 U.S.C. § 1681b(b)(2) and 15 U.S.C. §
          1681b(b)(3), within five years of the filing of this lawsuit through the date of
          final judgment in this action.

          21.    On behalf of himself and the putative class, Plaintiff seeks statutory
                                                                                      . damages,

costs and attorneys' fees, equitable reliet and other appropriate relief under the FCRA.

          22.    To use a consumer report for employrnent purposes, a user like Black Knight

must comply with the statute's strict disclosure and authorization requirements. 15 U.S.C. §§

1681b(b)(2)(A)(i)-(ii).

          23.    Pursuant to 15 U.S.C. § 1681b(b)(2)(A)(i), the disciosure must be a clear and

conspicuous disclosure, in a document consi.sting solely of the disclosure. Without a clear and

conspicuous disclosure, there can be no lawful authorization to obtain a consumer report.

          24.    In Count II, Plaintiff asserts a FCRA claim against Black Knight pursuant to 15

U.S.C. §§ 168ib(b)(2)(A)(i)-(u) on behalf of a"Background Check Class" consisting oF

          All employees and job applicants in the United States upon whom Black
          Knight Security procured a consumer report without first providing a clear
          and conspicuous disclosure in a document consisting solely of the disclosnre,
          within two years of the filing of this lawsnit through the date of final
          judgment in this action.

          25.    Another requirement for employers to use consumer reports for employment

purposes is that employers like Black Knight, before using consumer reports to make an adverse

employment decision must provide the applicant or employee with notice and a copy of their

report.




                                                 7
     Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 11 of 38




       26.      Black Knight violated 15 U.S.C. § 1681 b(b)(3)(A) by taking adverse employment

action against Plaintiff and other putative class members without first providing Plaintiff and

other affected class members notice, a copy of their consumer report, and a summary of their

FCRA rights.

       27.      In Count III, Plaintiff asserts a FCRA claim against Black Knight pursuant to 15

U.S.C. § 1681 b(b)(3)(A)(i) on behalf of an "Adverse Action Class" consisting of

       All employees and job applicants in the United States whom Black Knight
       Security denied employment based in whole or in part on their consumer
       reports but to whom Black Knight Security did not provide a copy of their
       consumer report before taking the adverse action, within five years of the
       filing of this lawsuit through the date of final judgment in this action.

                                          THE PARTIES

       28.      Individual and class representative Victor Fredricks lives in Chicago, Illinois.

Plaintiff applied employed for employment with Black Knight Securiry in Chicago but was

 rejected for employment based upon the contents of his consumer report. GIS created that

report and supplied it to Black Knight.

       29.      Plaintiff is a member ofthe putative classes defined above.

       30.      Black Knight is a resident of AlIegheny County, having its corporate headquarters

here. Black Knight is a user of consumer reports as defined in the FCRA.

       31.      GIS is a consumer reporting agency as defined by 15 U.S.C. § 1681a(fl, and

provides consumer reports for employment purposes.

       32.      GIS provided a consumer report about Plaintiffto PlaintiWs potential employer,

Black Knight.

                                 JURISDICTION AND VENUE

       33.      The Court has jurisdiction under the FCRA, 15 U.S.C. §§ 1681n and 1681p.




                                                 9
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 12 of 38




         34.   The Courts of Common Pleas of this Conunonwealth are endowed with full

authority as provided by law, which extends to causes of action arising under federal law. 42 P.S.

§ 931.

         35.   The Court has personal jurisdiction over Defendants, as Black Knight requested

PlaintifPs consumer report from GIS from its headquarters in Allegheny County, and GIS

furnished the report for use in Allegheny County.

         36.   Venue in this Court is proper under Pa. R Civ. P. 1006 and 2179 because

Defendants regularly conduct business in Allegheny County. Black Knight maintains its

principal place of business in the Pittsburgh area and the conduct complained of herein occurred

in Aliegheny County.

         37.   This Court has subject-matter jurisdiction over Plaintiffs FCRA claims because

the FCRA provides concurrent jurisdiction to state courts. 15 U.S.C. § 1681p.

         38.   The Court has personal jurisdiction over Defendants because Black Knight

Security is headquartered in this jurisdiction.

          ALLEGATIONS REGARDING DEFENI)ANTS' BUSINESS PRACTICES

         39.   Congress has recognized consumer reporting agencies like GIS have assumed a

vital role in assembling information on consumers, and therefore implemented the FCRA to

ensure credit reporting agencies "exercise their grave responsibilities with fairness, impartiality,

and a respect for the consumer's right to privacy." 15 U.S.C. § 1681.

         40.   In accordance with Congress's fmdings, a consumer reporting agency may only

fumish a consumer report for employment purposes if the user has certified its compliance with

15 U.S.C. § 1681b(b)(2)(A) before the report is furnished and certifies future compliance with 15

U.S.C. § 1681b(b)(3), if applicable. 15 U.S.C. §§ 1681b(b)(1)(A)(i)—(ii).




                                                  7
     Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 13 of 38




       41.     The certification requirement reads, in pertinent part

               (1) Certification from user A consumer reporting agency may furnish a
               consumer report for employinent purposes only if—

                      (A) the person who obtains such report from the agency
                      certifies to the agency that —

                              (i) the person has complied with paragraph
                              (2) with respect to the consumer report, and
                              the person will comply with paragraph (3)
                              with respect to the consumer report if
                              paragraph (3) becomes applicable.

       15 US.C. § 2681b(b)(2)(A)(t? (italics sdded).

                        FCRA Violations Relattng to Certification Class

       42.    A CRA that fumishes consumer reports used for employment purposes without

receiving the requisite certification of FCRA compliance from the person obtaining the report is

furnishing the consumer report unlawfully. 15 U.S_C. §§ 1681b(b)(1)(A)('}-(ii).

       43.     GIS furnished consumer reports to Paycom, with knowledge Paycom's

employer/clients like Black Knight, not Paycom itseff, would use such consumer reports for

employment purposes. However, GIS furnished the consumer reports through an eiectronic

application to Paycom's clients, without requiring Paycom's clients, who were actually obtaining

and using the consumer reports, to certify compliance with 15 U.S.C. § 1681b(b)(2)(A) before

furnishing the report or certifying future compliance with 15 U.S.C. § 1681b(b)(3), if applicable.

       44.     GIS similarly furnished consumer reports to other employers who were obtaining

and using the consumer reports for employment purposes, without requiring them to certify

compliance with 15 U.S.C. § 1681b(b)(2)(A) before furnishing the report or certifying future

compliance with 15 U.S.C. § 1681b(b)(3), if applicable.




                                                10
     Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 14 of 38




       45.      The paragraphs referenced in § 1681 b(b)(1)(A)() are the standalone disclosure,

written authorization, and pre-adverse action notification requirements set forth in § 1681b(b)(2)

and § 1681b(b)(3).

       46.      The purpose of the certification requirement is to ensure users of consumer

reports for employment purposes follow the statutory framework Congress created to safeguard '

consumers' rights to privacy and information.

       47.      It is flatly illegal for a consumer reporting agency to furnish a consumer report for

employment purposes unless the consumer reporting agency has received the FCRA-mandated

certification of compliance from the user. In fact, compliance with the certification requirement

provides the only iawful means for a consumer reporting agency to fumish a consumer report for

employment purposes. 15 U.S.C. § 1681b(a).

                       FCRA Violations Relating to Background Check Class

       48.      Under the FCRA, it is unlawful to procure a. consumer report or cause a

consumer report to be procured for employment purposes, unless:

                (i)     a clear and conspicuous disclosure has been made in writing to
                        the cansumer at any tisne before the repart is procured or caused
                                          -.. _                _
                        to- - e procuFe
                                      -  [n   a document tliat coyisists solel".y of t -e
                        disclosure, that a consamer report may be obtained for
                        employment purposes; and

                (ii)    the consumer has authorized in writing (which authorization may
                        be made on the document referred to in clause (i)) the procurement
                        of the report by that person.

 15 U.S.C. §§ 1681b(b)(2)(A)(i)-(u) (emphasis added).

       49.      Because GIS did not require Black Knight to certify compliance with 15 U.S.C. §§

1681b(b)(2)(A)(i~-(ii), Black Knight failed to satisfy these disclosure and authorization

requirements.




                                                 11
     Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 15 of 38




         50.   Black Knight did not provide consumers a clear and conspicuous disclosure before

procuring consumer reports. In fact, the purported disclosure was not clear because it contained

language that a reasonable person would not understand. The purported disclosure was not

conspicuous because ft was obfuscated by unnecessary information.

         51.   Black Knight's FCRA disclosure violates the Act in multiple respects. The FCRA

requires that a disclosure not contain extraneous information. This is commonly referred to as the

"standalone disclosure" requirement. Black Knight's purported FCRA disclosure contained

extraneous information.

         52.   The extraneous information was distracting, taking consumers' attention away

from the purported disclosure.

         53.   The extraneous information was misleading. For example, the purported disclosure

led applicants to believe Black Knight Security (not a CRA) was conducting the background

check.

         54.   The extraneous information included an illegal waiver of liability and release of

claims that led applicants to believe that they were required to waive their legal rights if they

wished to pursue employment with Black Knight.

         55.   Providing notice to consumers is a critical component of the FCRA, as the FCRA

also contains several other notice provisions. t

         56.   The purpose of FCRA notice provisions, including § 1681b(b)(2)(A)(i), is to put

consumers on notice that a consumer report may be prepared. This gives consumers the

opportunity to exercise substantive rights conferred by the FCRA or other statutes, allowing

1  Such provisions include: 15 U.S.C. § 1681b(b)(3)(A) (pre-adverse action); § 1681b(4)(B)(notice
of national security investigation); § 1681c(h) (notification of address discrepancy); § 1681g(full
file disclosure to consumers); § 1681k(a)(1) (disclosure regarding use of public record
information); § 1681h (form and conditions of disclosure; and § 1681m(a) (notice of adverse
action).


                                                   12
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 16 of 38




consumers the opportunity to ensure accuracy, confidentiality and fairness in the use of their

personal, private informa.tion.

        57.    Without clear notice that a consumer report is going to be procured, applicants and

employees are deprived of the opportunity to make informed decisions or otherwise assert

protected rights.

       58.     Using a FCRA disclosure that is not "standa.ione" violates the plain langcrage of

the statute and consumers' federally protected rights.

        59.    Black Knight knowingly and recklessly disregarded case law and regulatory

guidance and willfully violated 15 U.S.C. § 1681b(b)(2)(A) by procuring consumer report

information on consumers without complying with the disclosure and authorization

requirements of the statute. Defendant's violations were willful because Defendant knew it was

required to use a stand-alone disclosure form prior to obtaining and using a consumer report on

the putative class members.

       60.     Black Knight's conduct is also wiliful because:

               a.      Black Knight is a large and sophisticated employer with access to legal
                       advice through its own attorsseys and there is no evidenc,e i#, determined its
                       own ednduct was lawfal;

               b.      Black Knight knew or had reason to know that its conduct was
                       inconsistent with published FCRA guidance interpreting the FCRA,
                       caselaw and the plain language ofthe siaiute; and

               C.      Black Knight voluntari7y ran a risk of violating the la.w substantially
                       greater than the risk associated with a reading that was merely careless.

       61.     Black Knight acted in a deli'berate or reckless disregard of its obligations and the

rights of Plaintiff and other Background Check Class members. Black Knight knew or should

have known about its legal obligations under the FCRA, as it attempted, but failed, to meet its

obligations under Section 1681b(b)(2). These obligations have been in place for decades, giving



                                                 13
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 17 of 38




Black Knight many years to bring itself into compliance. Black Knight had access to materials

and resources advising it of its duties under the FCRA.

                      FCRA Violatfons Relating to Adverse Actaon Class

       62.     The FCRA also provides that "in using a consumer report for employment

purposes, before taking any adverse action based in whole or in part on the report, the person

intending to take such adverse action shall provide to the consurner to whom the report relates ..

 a copy ofthe report[.]" 15 U.S.C. § 1681b(b)(3)(A)(i).

       63.     Black Knight typically does not provide consumers with notice, a copy of their

consumer report and summary of rights, before taking adverse action against them based on the

information in such reports.

       64.     Commonly known as the pre-adverse action notification requirement, 15 U.S.C. §

1681b(b)(3)(A), requires that all employers who use consumer reports provide a copy of the

report to the affected consumer before any adverse action is taken. Employers must comply with

this provision even where the information contained in the report (such as a criminal record)

wouid automatically disqualify the individual from empioyment or lead to an adverse

employment action.

       65.     By failing to provide Plaintiff and other putative class members with the

information reQuired by 15 U.S.C. § 1681b(b)(3)(A) before taking adverse employment action

against them based on the information contained in such reports, Black Knight willfully

disregarded this unambiguous regulatory guidance as well as the plain language of the statute, in

violation of 15 U_S.C. § 1681b(b)(3)(A).




                                                14
       Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 18 of 38




                          ALLEGATIONS SPECIFIC TO PLAINTIFF

       66.     Black Knight was an employer-client of Paycom but made its own hiring and

firing decisions.

       67.     As part of its hiring process, Black Knight required Plaintiff to sign documents

titled Background and Reference Check Authorization, purportedly authorizing Black Knight to

procure his consumer report for employment purposes.

       68.     The Background and Reference Check Authorization was presumably intended to

serve as Black Knight's FCRA disclosure. However, the document was confusing and led

Plaintiff to believe Black Knight was itself conducting the background check. Plaintiff had no

basis for knowing GIS was compiling his sensitive, personal information and providing it to

Black Knight for employment purposes.

       69.     Plaintiff was distracted from the purported FCRA disclosure by the presence of

extraneous information.

       70.     Additionally, the Background and Reference Check Authorization contained an

impermissible liability waiver, which led Plaintiff to believe he had released Black Knight and

anyone else from liability related to his background check.

        71.    Had Plaintiff known that Black Knight and GIS would violate the law in

obtaining and using his background check, he never would have signed the authorization

documents.

       72.     And because GIS never obtained Black Knight's certification of compliance with

§ 1681 b(b)(2), GIS was not aware of any purported authorization from Plaintiff to issue his

report to Black Knight at the time it did so.




                                                15
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 19 of 38




       73.     On January 29, 2020 Black Knight used Paycom's solution to obtain PlaintifFs

consumer report from GIS. However, Black Knight never certified compliance with 15 U.S.C. §

1681b(b)(2)(A) or § 1681b(b)(3) before obtaining PlaintifPs consumer report from GIS.

       74.     GIS furnished the consumer report to Black Knight even though Black Knight had

never certified compliance with 15 U.S.C. § 1681b(b)(2)(A) before obtaining the report or that it

would comply with § 1681b(b)(3), if ever applicable.

       75.     Despite having none of the requisite certifications of FCRA compliance, GIS still

furnished Black Knight with hundreds of consumer reports, including that of PlaintitL that were

being used for employment purposes.

       76.     Moreover, Black Knight could not have possibly certified compliance with §

1681b(b)(2)(A) because the Background and Reference Check Aziihorizalion form executed by

Plaintiff did not satisfy the requirements of §§ 1681b(b)(2)(A)(i)-(ii). Thus, the purported

disclosure was also unlawful.

       77.     Because Black Knight's disclosure violated the FCRA, it never obtained a lawful,

written authorization from Plaintiffto obtain a consumer report about him.

       78.     Black Knigbt obtained Plaintiff's consumer report from GIS and used the report

for employment purposes.

       79.     Shortly therea$er, Black Knight rejected Plaintiff for employment based upon the

consumer report GIS unlawfully furnished to Black Knight. However, Plaintiff was never

provided pre-adverse action notification pursuant to § 1681b(b)(3), most likely because Black

Knight never certified to GIS it would provide such notification, if applica.ble, before obtaining

PlaintifPs consumer report.




                                               I>L
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 20 of 38




        80.    In other words, Plaintiff was denied employment, was not provided with the

proper notice so that he would have been apprised of his rights to dispute any information in the

consumer report or to otherwise discuss the information in the report before Black Knight

rejected him, and had his consumer report improperly accessed because GIS failed to obtain the

appropriate certifica.tions from Black Knight. Such failure also caused an invasion of PlaintifPs

privacy, as GIS released his consumer report to Black Kniglrt without having a statutory basis for

doing so.

                   PLAINTIFF'S CONCRETE HARM CAUSED BY GIS

        81.    GIS unjustly enriched itself by unlawfully compiling PlaintifPs personal, private

and sensitive information and selling it without a permissible purpose. The injury of "unjust

enrichment" has its roots in English common law. Causes of action for unjust enrichment were

part of "the traditional concern of the Courts at Westminster." Yt. Agency of1Vat. Res. v United

States ex rel. Stevens, 529 US 765, 774 (2000) (guoting Coleman v. llfiller, 307 U.S. 433, 460

(1939)).

        82.    GIS also invaded Plaintiff s privacy by compiling his personal, private and

sensitive information into a consumer report and furnishing it to a third party, Black Knight,

without a permissible purpose, since GIS did not have the requisite certifications from Black

Knight.

        83.    The FCRA's protections regarding who may obtain consumer reports and under

what circumstances they may do so are real and substantive, not merely procedural. The

violation alleged here is not some mere technica.l requirementwithout the certification from

Black Knight, GIS had no statutory permission to provide Black Knight with a report about

Plaintiff.




                                                17
       Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 21 of 38




       84.     This improper issuance of a report harmed Plaintiff by invading his privacy—

GIS released Plaintfffs private, personal information to Black Knight without a lawful reason for

doing so.

       85.     Protection of consumer privacy is one well-recognized aspect of the FCRA, and

the statutory provisions violated here have been part of the FCRA since its enactment in 1970.

       86.     Plaintiff and the putative class members have a common-law right to keep their

personal information from being distributed and used unlawfully. Congress sought to enhance

the protection of that right by enacting the FCRA and incorporating many consumer-oriented

safeguards, which restrict the distribution of consumer reports only for the reasons listed "and no

other." Indeed, the FCRA preempts the common-law tort of intrusion upon seclusion, and the

FCRA expresses Congress's finding of "a need to insure that consumer reporting agencies

exercise their grave responsibilities with fairness, imparriality and a respect for the consumer's

right to privacy." 15 U.S.C. § 1681a(4).

       87.     GIS invaded Plaintiff s and the putative class members' right to privacy when it

reieased their highiy confidentiai personal h&rmation without a statatory basis for doing so.

       88.     GIS's failure to obtain the appropriate authorizations from Black Knight injured

Plaintiff in that (1) his privacy was unlawfnlly invaded by GIS's provision of background reports

about him without statutory permission; (2) Plaintiff suffered an informational injury—by not

obtaining a proper disclosure of Black Knight's intent to obtain his consumer report for

employment purposes—because GIS did not itself obtain the appropriate certification from

Black Knight, that it would comply with the disclosure requirement of § 1681b(b)(2); (3)

Plaintiff was deprived of his ability to contest or discuss with Black Knight the contents of his

consumer report because GIS did not obtain the proper certification from Black Knight that it




                                                18
       Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 22 of 38




would provide the appropriate notice to Plaiutiff if Black Kniglrt chose to use the contents of his

consumer reports as a basis to deny employment; and (4) GIS was unjustly enriched by selling

PlaintifPs consumer report to Black Knight when GIS had no statutory basis on which to release

the report to Black Knight.

        89.      GIS's conduct is precisely the type that Congress sought to preventviolation of

consumer privacywith the restrictions it has imposed on access to consumers' sensitive,

personal information.

        90. .    Plaintiff and the putative class members therefore suffered a concrete, in-fact

injury that is directly traceable to GIS's conduct and that is likely to be redressed by a favorable

decision here.

        91.      GIS violated Plaintiffls right to privacy by compiling his personal, private and

confidential information into a consumer report without a permissible purpose and selling it for a

profit to a third party.

        92.      Black Knight rejected Plaintiff for employment based ut whole or in part on the

contents of his consumer repoM which GIS provided to Black Knight without a statutory basis

for doing so. However, Black Knight never provided Plaintiff with pre=adverse action notice, a

copy of his consumer report or summary of rights, each of which is required by the FCRA_

        93.      Again, it is not surprising Black Knight failed to satisfy the requirements of §

1681b(b)(3) since Black Knight never certified to GIS that it would comply with § 1681b(b)(3)

before obtaining PlaintifPs consumer report.

        94.      If Plaintiff had known GIS was furnishing his consumer report to Black Knight

without a legal right to do so, Plaurtiff would not have permitted GIS to furnish his consumer

reports to Black Knight.




                                                19
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 23 of 38




       95.       If Plaintiff had known GIS was farnishing his consumer report to Black Knight

without a legal right to do so, and such consumer report would be the basis for his termination,

Plaintiff would not have signed the authorization form provided by Black Knight.

       96.       If Pla.intiff knew GIS was profiting unlawfully from his consumer report, Plaintiff

would not have signed the authorization purporting to permit the compilation of his personal,

private, and sensitive information for sale.

                                    GIS ACTED WILLFULLY

       97.       GIS knew or should have known about its legal obligations under the FCRA.

These obligations are well established in the statute's plain language, judicial decisions

interpreting the Act, and in the Federai Trade Commission's and Consumer Financial Protection

Bureau's promulgations.

       98.       GIS obtained, or had available, substantial written ma.terials, which apprised it of

its duties under the FCRA.

       99.       Before CRAs provide consumer reports for employment purposes, they must

obtain a written certification that the recipient has (a) provided the consumer with an FCRA-

compliant disclosure that a report will be sought; and (b) received that consumer's written

authorization.

       100. This requirement has been part of the fabric of the FCRA since Congress enacted

it over half a century ago. GIS has had decades by which to become compiiant with this

requirement, yet it has not done so.

       101. Discovery will show that GIS has no process or procedure directed to compliance

with the FCRA's certification requirement with respect to employers receiving consumer reports




                                                  20
       Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 24 of 38




for employment purposes through solutions providers like Paycom, despite knawing of its

existence.

        102. Despite knowledge of these legal obligations, GIS acted consciously in breaching

its known duties and depriving the Plaintiff and putative class members of their rights under the

FCRA.

        103. As a result of these FCRA violations, GIS is liable to Plaintiff and to each

putative class member for statutory damages from $100 to $1,000 pursuant to 15 U.S.C. §

1681n(a)(1)(A), plus punitive damages pursuant to 15 U.S.C. § 1681n(a)(2), for the violations

alleged herein, and for attorneys' fees and costs pursuant to § 1681n and § 1681o.

             PLAINTIFF'S CONCRETE HARM CAIISED BY BLACK KNiGHT

      Plaintij)"s' First Concrete Injury under § 1681b(b)(2)(A)(f): Informadonallnjury

        104. Plaintiff suffered a concrete informational injury because Black Knight failed to

provide Plaintiff with information to which he was entitled to by statute, namely a stand-alone

FCRA disclosure before procuring his consumer report. Through the FCRA, Congress created a

new right — the right to receive the required disclosure as set out in the FCRA, and a new injury —

not receiving a stand=alone disclosure.

        105. Pursuant to § 1681b(b)(2), Plaintiff was entitled to receive certa.in information at a

specific time, namely a disclosure that a consumer report may be procured for employment

purposes in a document consisting solely of the disclosure. Such a disclosure was required to be

provided to Plaintiff before the consumer report was to be procured. By depriving Plaintiff of

this information, in the form and at the time he was entitled to receive it, Black Knight injured

Plaintiff and the putative class members he seeks to represent.




                                                21
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 25 of 38




       106. Black Knight violated the FCRA by procuring consumer reports on Plaintiff and

other Background Check Class members without first making proper disclosures in the format

recluired by 15 U.S.C. § 1681b(b)(2)(A)(i). Namely, these di.sclosures had to be made: (1) before

Defendant, Black Knight actually procured consumer reports, and (2) in a stand-alone document,

clearly informing Plaurtiff and other Background Check Class members that Black Knight might

procure a consumer report on each of them for purposes of employment. The required

disclosures were not made, causing Plaintiff an informational in,jury.

       107. Black Knight's failure to provide Plaintiff and the putative class with a lawful

disclosure created a risk of harm that Plaintiff and members of the putative class would be

distracted by the extraneous language preseirt in Defendant, Black Knight's unlawful FCRA

disclosure.

       108. Black Knight's failure to provide Plaintiff and the putative class with a lawful

disclosure created a risk of harm that Plaintiff and members of the putative class would be

confused by the eatraneous language present in Black Knight's unlawful FCRA disclosure.

       109. Black Knight's fa.ilure to provide Plaintiff and the putative class with a lawfui

disclosure created a risk of harm that Plaintiff and rnembers of the putative class would be misled

by the extraneous language contained in Black Knight's unlawful FCRA disclosure.

      Plaint~s' Second Concrete Injury under§1681b(b)(2)(A)(i): Invasion ofPrivacy

       110. Black Knight invaded PlaintifPs rights to privacy. Under the FCRA, "a person

may not procure a consumer report, or cause a consumer report to be procured, for employment

purposes with respect to any consumer, unless" it complies with the statutory requirements (f.e.,

disclosure and authorization) set forth in 15 U.S.C. §§ 1681b(b)(2)(A)(i)-(ii).

        111. The FCRA created a statutory cause of action akin to invasions of privacy and




                                                22
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 26 of 38




intrusions upon seclusion, harms recognized as providing the basis for lawsuits under English

and American law. Black Knight invaded PlaintffFs privacy and intruded upon PlaintifPs

seclusion by procuring his consumer report and viewing his private and personal information

without lawful authorization.

            PlaintiJf's Concrete Injuryfor Volation of15 U.S.G § 1681b(b)(3)(A)

       112. Plaintiffsuffered informational injury as he was deprived information to which he

was legally entitled, including notice and a copy of his consumer report, before he was subjected

to an adverse employment action based in whole or in part on his consumer report.

       113. Plaintiff suffered informational injury as he was denied access to the contents of

his consumer report.

       114. Plaintiff was denied the opportunity to plead his ease for employment or

otherwise address the contents ofhis consumer report with Black Knight before it rejected him.

       115. Plaintiff was worried about the contents of his consumer report and how it would

affect his prospects for employment with other employers, since he did not know what

information was contamed 'm his consumer report or the accuracy of the information being

reported about him.

                          BLACK KNIGHT ACTED WILLFULLY

       116. Black Knight knew or should have known about its legal obligations under the

FCRA. These obligations are well established in the statute's plain language, judicial decisions

interpreting the Act, and in the Federal Trade Commission's and Consumer Financial Protection

Bureau's promulgations.

       117. Black Knight obtained, or had available, substantial written materials, which

apprised it of its duties under the FCRA.




                                               23
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 27 of 38




       118. Before employers may obtain consumer reports for empioyment purposes, they

must (a) provide the consumer wfth an FCRA-compliant disclosure that a report will be sought;
and (b) receive that consumer's written authorization to obtain the report.
       119. This requirement has leen part of the FCRA for decades. Black Knight has had

morethan-ample time by which to become compliant with this requirement, yet it has not done
so.

       120. Discovery will show that Black Knight has no process or procedure directed to
compliance with the FCRA's certification and authorization requirements with respect to
receiving consumer reports for employment purposes through solutions providers 1ice Paycom,

despite knowing of the existence of these requirements.

       121. Despite knowledge of these legal obligations, Black Knight acted consciously in
breaching its known duties and depriving the Plaintiff and putative class members of their rights
under the FCRA.
       122. As a result of these FCRA violations, Black Knight is liable to Plaintiff and to

each putative class member for statutory damages from $100 to $1,000 pursuant to 15 U.S.C. §
1681n(a)(1)(A), plus punitive damages pursuant to 15 U.S.C. § 1681n(a)(2), for the violations
alleged herein, and for attorneys' fees and costs pursuant to § 1681n and § 1681o.
                              CLASS ACTION ALLEGATIONS
                                       The Putative Classes
       123. Plaintiff asserts a claim against GIS on behalf of a"Certification Class," defined
:~


       All employees and job applicants in the United States who were the subject of
       a consnmer report furnished by GIS that was provided without the user's
       certification of compliance with 15 U.S.C. § 1681b(b)(2) and 15 US.C. §




                                                24
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 28 of 38




       1681b(b)(3), within five years of the filing of this complaint through the date
       of final judgment in this action.

       124. Plaintiff asserts a claim against Black Knight on lehalf of a`Background Check

Class," defined as:

       All employees and job applicants in the United States upon whom Black
       Knight Security procured a consumer report without first providing a clear
       and conspicuous disclosure in a document consisting solely of the disclosure,
       within two years of the filing of this lawsuit through the date of final
       judgment in this action.

       125. Plairrtiff asserts a claim against Black Knight on behalf of an "Adverse Action

Class," defined as:

       All employees and job applicants in the United States whom Black Knight
       Security deflied employment based in whole or in part on their consumer
       reports but to whom Black Knight Security did not provide a copy of their
       consumer report before taking the adverse action, within five years of the
       filing of this lawsuit through the date of fmal judgment in this action.

       126. This action has been brought and may be maintained as a class action under Pa. R.

Civ. P. 1701 et. seq.

                      The Requirements of Paa R Civ. P. 1702, I708 and1709
       127. Numerosity. The members of the putative classes are so numerous that joinder of

all class members is impracticable. GIS furnished hundreds of consumer reports to Black Knight

alone, for positions across the United States. GIS regularly compiles consumers' personal,

private and sensitive information into consumer reports for sale to employers. Plaintiff is

informed and believes that during the relevant time period, tens of thousands of employees and

prospective employees, if not hundreds of thousands, satisfy the definition of the putative

Certification Class. Based on the number of putative class members and their geographic

disbursal, joinder is impracticable. The names and addresses of the class members are

identifiable through GIS's records and putative Certification Class members may be notified of



                                              25
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 29 of 38




this action by mailed notice. Upon information and belief, Plaurtiff believes the putative

Background Check and Adverse Action Classes consists of hundreds of consumers tha.t received

an unlawful disclosure or were not provided with notice and a copy of their consumer reports

before being subjected to an adverse employment action. Their names and addresses will also be

contained in GIS's records. In many instances, Class Members are either unaware that claims

exist or have sustained individuai damages too small to justify the costs of bringing suit

separately. When aggregated, however, individual damages are large enough to justify this Class

Action.

       128.      Typicality. Plaintiff's claims are typical of those of the members of the putative

classes. GIS furnishes consumer reports for employment purposes to employers using a uniform,

common process. Nothing is different from class member to class member. The FCRA violations

suffered by Plaintiff are the same as those suffered by other putative Certification Class members

because absent the requisite certifications, GIS did not have a permissible purpose to furnish the

consumer reports. Similarly, Plaintiff was provided the same disclosure form as the putative

Background Check Class members, and 1>7ce the putative Adverse Action Class members, was

deprived of notice and a copy of his consumer report prior to being subjected to an adverse

employment action.

          129.   The Fairness and Efficiency of Lifigating as a C1ass Action. Class treatment is

also appropriate because questions of law or fa.ct common to the putative classes predominate

over any questions affecting only individual members of the putative classes, and also because a

class action is superior to other available methods for the fair and efficient adjudication of this

litigation. GIS's and Black Knight's conduct stems from common and uniform policies and

practices, resulting in common violations of the FCRA. Such common questions include, among




                                                 26
       Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 30 of 38




others:

                 a. whether GIS furnished consumer reports for employment purposes without
                    the user's certification of compliance with 15 U.S.C. § 1681b(b)(2), before
                    furnishing such reports;

                 b. whether GIS furnished consumer reports for employment purposes without
                    the user's certification of compliance with 15 U.S.C. § 1681b(b)(3), if
                    applicable;

                 c. whether Black Knight failed to provide consumers with a lawful disclosure
                    form prior to procuring consumer reports for employment purposes;

                 d. whether Black Knight failed to provide consumers with notice and a copy of
                    their consumer report before denying them employment based in whole or in
                    part on their consumer reports;

                 e. whether Defendants' violations of the FCRA were willful;

                 f the proper measure of statutory damages; and

                 g. the proper form of relief.

          130. Members of the putative classes do not have an interest in pursuing separate

actions against Defendants, as the amount of each class member's individual claim for damages

is small in comparison to the expense and burden of individual prosecution. Class certification

will also obviate the need for unduly duplicative litigation that might result in inconsistent

judgments concerning Defendants. Moreover, management of this action as a class action wilI

not present any foreseeable difficulties. In the interests of justice and judicial efficiency, it would

be desirable to concentrate the litigation of all claims of all members of the putative classes in a

single action, brought in a single forum.

          131. This case is further maintainable as a class action because prosecution of actions

by or against individual members of the putative class would result in inconsistent or varying

adjudications and create the risk of incompatible standards of conduct for GIS and Black Knight.

Further, adjudication of each individual class member's claim as separate action would



                                                  27
       Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 31 of 38




potentially be dispositive of the iirterest of other individuals not a party to such action, thereby

impeding their ability to protect their interests.

       132. This case is also maintainable as a class action because GIS and Black Knight

acted or refused to act on grounds that apply generally to the putative classes.

       133. Class certification is also appropriate because questions of law and fact common

to the putative classes predominate over any questions affecting only individual members of the

putative classes, and also because a class action is superior to other available methods for the fair

and efficient adjudication of this litigation. GIS's and Black Knight's conduct stems from

common and uniform policies and practices, resulting in common violations of the FCRA.

Members of the putative classes do not have an interest in pursuing separate actions against GIS

or Black Knight, as the amount of each class member's individual claim for damages is small in

comparison to the expense and burden of individual prosecution. Class certification will also

obviate the need for unduly duplicative litigation that might result in inconsistent judgments

concerning Defendants. Moreover, management of thi.s action as a class action will not present

any foreseeable difficulties. In the interests of justice and judicial efficiency, it would be

desirable to concentrate the litigation of alI members of the putative classes' claims in a single

action, brought in a single forum.

        134.    AdeQuacy of Representation. Plaintiff will fairly and adequately protect the

interests of the putative classes, and has retained Counsel experienced in complex class action

litigation, including nationwide class actions pressing claims under the FCRA.

        135. Plaintiff is cognizant of and determined to faithfulLy discharge his fiduciar_y duties

to the Class Members in each Class that he seeks to represent as Class Representative. Plaintiff

will vigorously pursue each Class's claims. Plaintiff is aware that it cannot settle this Class




                                                     29
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 32 of 38




Action without prior Court approval. Representative Plaintiffhas and/or can acquire the fmancial

resources to litigate this Class Action.

          136. Undersigned counsel are experienced in litigating Class Actions and have handled

many such actions in the state and federal courts for and on behalf of other consumers. Counsel

is handling this Class Action on a contingent fee basis and will receive compensation for

professional services rendered in this Class Action only as awarded by this Court.

                                      CLAIMS FOR RELIEF

                                      COUNTI
                    Failure to Obtain Certification Prior to Furnishing a
  Consumer Report for Employment Purposes in Violation of 15 U.S.C. § 1681b(b)(1)(A)
                                    (Against GIS)

          137. Plaintiff re-alleges paragraphs 1 through 136 of the Complaint, as if fully set forth

herein.

          138. GIS willfully violated 15 U.S.C. § 1681b(b)(1)(A) because it provided consumer

reports about Plaintiff and class members, which were use.d for employment purposes, without

the user's certification of compliance with the disclosure, authorization and notification

requirements set forth in 15 U.S.C. § 1681b(b)(2) and § 1681b(b)(3).

          139. GIS invaded PlaintifPs privacy by compiling PlaintifPs personal, private and

sensitive information into a consumer report for employment purposes, and fumishing said

consumer report without a perniissible purpose.

          140. GIS caused Plaintiff injury because the reporrt GIS furnished was used, in whole

or in part, as the basis for an adverse employment action.

          141. GIS caused Plaintiff injury because GIS permitted the user of their consumer

reports to circumvent the disclosure, authorization and notification requiremeirts of the FCRA

when using consumer reports for employment purposes by failing to require Black Knight to



                                                  29
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 33 of 38




certify compliance therewith.

       142.    The forgoing violations were willful. At the tnne GIS violated 15 U.S.C. §

1681b(b)(1)(A), GIS knew it was reQuired to obtain a certification of compliance with 15 U.S.C.

§ 1681b(b)(2) from Black Knight before furnishing Black Knight with consumer reports for

employment purposes and certification with the notification requirements of 15 U.S.C. §

1681b(b)(3), if applicable. GIS's willful conduct is also reflected b.y, among other things, the

following facts:

               a. GIS lrnew of potential FCRA liability;

               b. GIS is a consumer reporting agency with access to legal advice through its
                  own general counsel's office and outside employment counsel, and there is
                  not contemporaneous evidence that it determined that its conduct was lawful;

               c. The FCRA's certification requiremeirt is clearly spelled out in the plain
                  language of the statute;

               d. GIS knew or had reason to know that its conduct was inconsistent with
                  published FTC guidance interpreting the FCRA and the plain language of the
                   statute; and

               e. GIS voluntarily ran a risk of violating the law substantially greater than the
                  risk associated with a read'mg that was merely careless.

       143.    Plaintiff and the Certification Class are entitled to statutory damages of between

$100 and $1,000 for each and every one ofthese violations under 15 U.S.C. § 1681n(a)(1)(A), in

addition to punitive damages under 15 U.S.C. § 1681n(a)(2).

       144.    Plaintiff and the Certification Class are further entitled to recover their costs and

attorneys' fees, in accordance with 15 U.S.C. § 1681n(a)(3).

       WHEREFORE, Plaintiff~ on behalf of himself and the putative Certification Class pray

for relief as follows, in the form of an orden

               a. determining that this action mayproceed as a class action;
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 34 of 38




                b. designating Plaintiff as class representative and designating PIaintifP s counsel
                   as counsel for the putative class;

                c. requiring notice to the pu#ative class at GIS's expense;

                d. finding that GIS committed multiple, separate violations of the FCRA;

                e. finding that GIS acted wilifully in deliberate or reckless disregard of
                   PlaintiW s rights and its obligations under the FCRA;

                f. awarding statutory damages as provided b_y the FCRA, including punitive
                   damages, to members of the putative class; and

                g. awarding reasonable attorneys' fees and costs as provided by the FCRA.

                                          COUNT II
                             Failure to Make Proper Disclosure in
                        Violation of FCRA 15 U.S.C. § 1681b(b)(2)(A)(i)
                                     (Against Black Knight)

          145. Plaintiff re-alleges paragraphs I through 136 of the Complaint, as if fully set forth

herein.

          146. The FCRA disclosure Black Knight reguired the Background Check Class to

complete as a condition of its employment with Black Knight does not satisfy the disclosure

requirements of 15 U.S.C. § 1681b(b)(2)(A)(i) because Black Knigirt failed to provide a stand-

alone document as to the consumer report information being obtained and utilized for

employment purposes.

          147. Black Knight invaded Plaintiffs right to privacy. Under the FCRA, "a person

may not procure a consumer report, or cause a consumer report to be procured, for employment

purposes with respect to any consumer, unless" it complies with the statutory requirements (i.e.,

disclosure and authorization) set forth in 15 U.S.C. §§ 1681b(b)(2)(A)(i)-(ii).

          148. Black Knight's willful conduct is also reflected by, among other things, the

following facts:




                                                 31
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 35 of 38




               a. Black Knight knew ofpotential FCRA liability;

               b. Black Knight is a user of consumer reports with access to legal advice through
                  its own general counsel's office and outside employment counsel, and there is
                  not contemporaneous evidence that it determined that its conduct was lawful;

               c. The FCRA's certification requirement is clearly spelled out in the plain
                  language of the statute;

               d. Black Knight knew or had reason to know that its conduct was snconsistent
                  with published FTC guidance interpreting the FCRA and the plairi Ianguage of
                  the stahrte; and

               e. Black Knight voluntarily ran a risk of violating the law substantially greater
                  than the risk associated with a reading that was merely careless.

       149. Plaintiff and the Background Check Class are entitled to statutory damages of

between $100 and $1,000 for each and every one of these violations under 15 U.S.C. §

1681n(a)(1)(A), in addition to punitive damages under 15 U.S.C. § 1681n(a)(2).

       150. Plaintiff and the Background Check Class are further entitled to recover their

costs and attorneys' fees, in accordance with 15 U.S.C. § 1681n(a)(3).

       WHEREFORE, Plaintiff, on behalf of himself and the putative Background Check Class

pray far relief as follows, in the form of an order:

               a. determining that this action may proceed as a class action;

               b. designating Plaurtiffas class representative and designating Plaintiffis counsel
                  as counsel for the putative class;

               c. requiring notice to the putative class at Black Knight's expense;

               d. finding that Black Knight committed multiple, separate violations of the
                  FCRA;

               e. finding that Btack Knight acted willfully in deliberate or reckless disregard of
                  PlaintifPs rights and its obligations under the FCRA;

                £ awarding statutory damages as provided by the FCRA, including punitive
                  damages, to members of the putative class; and




                                                  32
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 36 of 38




                 g. awarding reasonable attorneys' fees and costs as provided by the FCRA_


                                           COi3NT III
                           Failure to Provide Adverse Action Notice in
                          Violation of FCRA 15 U.S.C. § 168ib(b)(3)(A)
                                 (Against Black Knight Security)

          151.   Plaintiff re-alleges paragraphs 1 through 136 of the Complaint, as if fully set forth

herein.

          152.   Black Knight used a consumer report to take adverse employment action against

Plaintiff and other members of the Adverse Action Class.

          153.   Black Knight violated the FCRA by failing to provide Plaintiffand other Adverse

Action Class members with pre-adverse action notice, a summary of their FCRA rights and a

copy of their consumer report before taking such adverse action. See 15 U.S.C. §

1681b(b)(3)(A).

          154.   Black KnighYs willfui conduct is also reflected by, among other things, the

following facts:

                 a. Black Knight knew of potential FCRA liability;

                 b. Black Knight is a user of consumer reports with access to legal advice through
                    its own general counsel's office and outside employment counsel, and there is
                    not contemporaneous evidence that it determined that its conduct was lawful;

                 c. The FCRA's certification requirement is clearly spelled out in the plain
                    language of tlie statute;

                 d. B1ack Knight knew or had reason to know that its conduct was inconsistent
                    with published FTC guidance interpreting the FCRA and the plain language of
                    the statute; and

                 e. Black Knigtrt voluntarily ran a risk of violating the law substantially greater
                    than the risk associated with a reading that was merely careless.

          155.   Moreover, at the time Black Knight failed to follow 15 U.S.C. § 1681b(b)(3)(A) a




                                                  33
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 37 of 38




plethora of FTC opinions and case law existed and served as notice to users of consumer reports

for employment purposes.

       156. Plaintiff and the Adverse Action Class are entitled to statutory damages of $100

and not more than $1,000 for each and every one of these vioiations under 15 U.S.C. §

1681n(a)(1)(A), in addition to punitive damages as the Court may allow under 15 U.S.C. §

1681n(a)(2).

        157., Plaintiff and the Adverse Action Class are fiuther entitled to recover their costs

and attorneys' fees, in accordance with 15 U.S.C. § 1681n(a)(3).

       WHEREFORE, Plaintiff, on behalf of himself and the putative Background Check C1ass

pray for relief as follows, in the form of an order:

               a. determining that this action may proceed as a class action;

               b. designating Plaintiff as class representative and designating Plaintiff s counsel
                  as counsel for the putative class;

               c. requiring notice to the putative class at Black Knight's expense;

               d. finding that Black Knight committed multiple, separate violations of the
                  FCR.A;

               e. finding that Black Knight acted willfully in deliberate or reckless disregard of
                  Plaintifes rights and its obligations under the FCRA;

               f. awarding statutory damages as provided by the FCRA, including punitive
                  damages, to members of the putative class; and

               g. awarding reasonable attorneys' fees and costs as provided by the FCRA.




                                                  34
      Case 2:21-cv-00533-RJC Document 1-2 Filed 04/21/21 Page 38 of 38




                                DEMAND.FOR JURY.TRIAL

       Plaintiff and the putative classes demand a trial by jury.

Dated this 24t'' day of February, 2021.


                                             ANGELI MURTHY, ESQ.
                                             (PA Bar No. 93699)
                                              MGRGAN & MORGAN, P.A.
                                              8151 Peters Rd., 4th Floor
                                              Plantation, Florida 33324
                                              Telephone: (954) 318-0268
                                              Facsimile: (954) 327-3016
                                              amucthysal,forthepeople.com

                                             MARC R. EDELMAN, ESQ.
                                             (pro hac viceforthconaing)
                                             MORGAN & MORGAN, P.A.
                                             201 N. Franklin Street, Suite 700
                                             Tampa, FL 33602
                                             TeIephone: 813-577-4722
                                             Fax: 813-257-0572
                                             medelmanna,forthepeople.com
                                              LEONARD A. BENNE'IT, ESQ.
                                              (pro hac viceforthcoming)
                                              CRAIG C. MARCHIANDO, ESQ.
                                              (pro hac viceforthcoming)
                                              CONSUMER LITIGATION ASSOCIATES, P.C.
                                              763 J. Clyde 1Vlorns Blvd., Suite 1-A
                                              Newporf News, VA 23601
                                              Tel: (757) 930-3660
                                              Fax: (757) 257-3450
                                              Ie~clalegal.com
                                              craiaOtclaleaal.com
                                             Attorneysfor Plaintiff




                                                35
